Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant has filed an AFCP 2.0 pilot program request. 
However, the applicant has deleted claim elements from the claim. 
The applicant also has added new elements. 
Therefore, the scope of the claim is different and this is not a narrowing amendment.
AFCP 2.0 pilot program request requires a narrowing amendment of the independent claim. 
Claim 1 is amended to recite “… [a] flight restriction data update method comprising: ….and the update triggering condition including at least one of: detecting that the UAV changes from an unconnected state with the server, in which the UAV is not connected to the server, to a connected state with the server, in which the UAV is connected to the server; detecting that the UAV is ready to take off or end a flight;  detecting that the UAV is in the unconnected state with the server; detecting that the ground terminal device changes from an unconnected state with the server, in which the ground terminal device is not connected to the server, to a connected state with the server, in which the ground terminal device is connected to the server”  
    PNG
    media_image1.png
    705
    793
    media_image1.png
    Greyscale

United States Patent Application Pub. No.: US 2017/0234724 A1 to Naguib that was filed in 2016 teaches “…… [a] flight restriction data update method comprising (see paragraph 61): ….and the update triggering condition including at least one of: detecting that the UAV changes from an unconnected state with the server, in which the UAV is not connected to the server, to a connected state with the server, in which the UAV is connected to the server; ….detecting that the UAV is in the unconnected state with the server; detecting that the ground terminal device changes from an unconnected state with the server, in which the ground terminal device is not connected to the server, to a connected state with the server, in which the ground terminal device is connected to the server”    (see paragraph 84 where the drone can include a radio module 330 to connect to the server or alternatively can not connected with the server and instead receive instructions from a third party intermediary device). 
Therefore, the amendment raises new issues that require further consideration and/or search. 
Applicant’s amendments are not entered. Applicant is advised to file an RCE to have the amendments considered in full.
/JEAN PAUL CASS/Primary Examiner, Art Unit 3668